internal_revenue_service number release date index number ----------------------------- ------------------------------------------------------------ --------- ------------- --------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc corp b04 plr-100704-10 date march legend target acquiring shareholder a x y z date business --------------------------- -------------------------- ----------------------------- ------------- -------------------------- ----------------------------- ---------------------------------------------------------------- ---------------------------------------------------------------- ---------------------------------------------------------------- ----------- ------ ------ ------ -------------- ------------------------------------- plr-100704-10 dear -------------- this letter responds to your date request for rulings on certain federal_income_tax consequences of a series of proposed transactions the information submitted in that request and in later correspondence is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process summary of facts target is the common parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return target was originally formed as a holding_company for a number of operating subsidiaries shareholder a directly and indirectly owns approximately x percent of target’s outstanding common_stock the remainder of target’s common_stock is publicly held over the years target has controlled a number of businesses however as of the end of date target had disposed of its interests in operating companies apart from its interest in acquiring currently target’s primary business is acting as a holding_company for acquiring acquiring is the common parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return acquiring is engaged in business acquiring has two classes of stock outstanding class a common_stock and class b common_stock which is exchangeable into class a common_stock acquiring’s class a common_stock is widely held and publicly traded target owns all of acquiring’s outstanding class b common_stock or approximately y percent more than of the outstanding common_stock of acquiring by value proposed transaction for what have been represented to be valid business purposes the following steps have been proposed the proposed transaction i acquiring will form a limited_liability_company llc an entity disregarded as separate from its owner under sec_301_7701-3 plr-100704-10 ii pursuant to state law target will merge with and into llc together with acquiring the acquiring unit with llc surviving the downstream_merger as a result of the downstream_merger the target common_stock will be converted into the right to receive common_stock of acquiring target shareholders may receive class a common_stock of acquiring class b common_stock of acquiring or both it is anticipated that the rights associated with the two classes of stock will be similar to the currently outstanding class a common_stock and class b common_stock of acquiring during the three-year period preceding the date of the downstream_merger shareholder a directly and indirectly will have owned no less than z percent of the stock of target immediately after the downstream_merger shareholder a directly and indirectly will own less than z percent of acquiring representations the following representations are made in connection with the proposed transaction a b c d e the fair_market_value of acquiring common_stock and cash in lieu of fractional shares received in the downstream_merger by each of the target shareholders will be approximately equal to the fair_market_value of target common_stock surrendered in the downstream_merger at least percent of the proprietary interest in target will be exchanged for acquiring common_stock and that proprietary interest will be preserved within the meaning of sec_1_368-1 neither acquiring unit nor any person related to acquiring unit within the meaning of sec_1_368-1 has any plan or intention to reacquire any acquiring common_stock issued in the transaction for any consideration other than acquiring common_stock either directly or through any transaction agreement or other arrangement with any other person acquiring unit has no plan or intention to sell or otherwise dispose_of any of the assets of target acquired in the transaction except for dispositions made in the ordinary course of business or transfers described in sec_368 or described in sec_1_368-2 the liabilities of target assumed by acquiring unit and the liabilities to which the transferred assets of target are subject were incurred by target in the ordinary course of its business plr-100704-10 f g h i j k l m following the downstream_merger acquiring unit will continue the historic_business of the target or use a significant portion of target’s historic_business_assets in a business as required and defined in sec_1_368-1 acquiring unit target and target’s shareholders each will pay their respective expenses if any incurred in connection with the downstream_merger there is no intercorporate indebtedness existing between acquiring unit and target that was or will be issued acquired or settled at a discount no two parties to the downstream_merger are investment companies as defined in sec_368 and iv target is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 the fair_market_value of the assets of target to be transferred to acquiring unit will equal or exceed the sum of liabilities assumed by acquiring unit plus the amount of liabilities if any to which the transferred assets are subject target and acquiring unit will adopt a plan of merger and the downstream_merger will occur pursuant to such plan the payment of cash in lieu of fractional shares if any of acquiring common_stock will be solely for the purpose of avoiding the expense and inconvenience to acquiring of issuing fractional shares and will not represent separately bargained-for consideration the total cash consideration that will be paid in the downstream_merger to the target shareholders instead of issuing fractional shares of acquiring common_stock will not exceed one percent of the total consideration that will be issued in the downstream_merger to the target shareholders in exchange for their shares of target common_stock the fractional share interests of each target shareholder will be aggregated and no target shareholder will receive cash in an amount equal to or greater than the value of one full share of acquiring common_stock n target acquiring and each of their affiliates will be eligible to file a consolidated_return immediately after the downstream_merger plr-100704-10 rulings based solely on the information submitted and the representations set forth above we rule as follows regarding the proposed transaction the downstream_merger will qualify as a reorganization within the meaning of sec_368 acquiring and target will each be a party to the reorganization within the meaning of sec_368 target will recognize no gain_or_loss upon the transfer of the assets of target to acquiring unit solely in exchange for acquiring common_stock and the assumption_of_liabilities by acquiring unit sec_361 and sec_357 target will recognize no gain_or_loss on the distribution of acquiring common_stock to its shareholders sec_361 acquiring will recognize no gain_or_loss upon acquiring unit’s receipt of target’s assets in exchange for acquiring common_stock sec_1032 the basis of target’s assets in the hands of acquiring unit will be the same as the basis of such assets in the hands of target immediately before the downstream_merger sec_362 the holding_period of target’s assets in the hands of acquiring unit will include the period during which target held such assets sec_1223 a target shareholder will recognize no gain_or_loss upon the receipt of acquiring common_stock in exchange for target common_stock sec_354 a target shareholder’s basis in the acquiring common_stock received will be the same as the basis of the target common_stock surrendered in exchange therefor sec_358 a target shareholder’s holding_period in the acquiring common_stock received will include the period during which the target common_stock surrendered in exchange therefor was held provided the target common_stock was held as a capital_asset on the date of the exchange sec_1223 the payment of cash in lieu of issuing fractional shares of acquiring common_stock will be treated as if the fractional shares were issued in the downstream_merger and then redeemed by acquiring with the cash payments treated as having been received as distributions in full payment in exchange for the redeemed fractional shares as provided in sec_302 provided the fractional share interest is a capital_asset in the hands of the recipient shareholder the gain_or_loss will constitute capital_gain or loss plr-100704-10 subject_to the provisions and limitations of subchapter_p of chapter revrul_66_365 1966_2_cb_116 revproc_77_41 1977_2_cb_574 acquiring will succeed to and take into account as of the close of the effective date of the downstream_merger the items of target described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder sec_1_381_a_-1 with regard to the sec_382 testing_date applicable that occurs as a result of the downstream_merger shareholder a will not contribute to any owner shift in target because a shareholder a's percentage of stock ownership_interest in target will not increase during the testing_period and b immediately following the downstream_merger shareholder a's percentage of stock ownership_interest in acquiring target's successor will not exceed shareholder a's lowest percentage of stock interest in target during the testing_period sec_1_382-2t and sec_1_382-2 the downstream_merger will constitute a reverse_acquisition within the meaning of sec_1_1502-75 with acquiring becoming the common parent of the affiliated_group caveats we express no opinion about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings procedural statements this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent plr-100704-10 a copy of this letter must be attached to the federal_income_tax return of each party involved in the proposed transaction for the taxable_year in which the proposed transaction is completed under the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely __________________ lewis k brickates chief branch office of associate chief_counsel corporate
